— Stephens J.

By the Court.

delivering the opinion.
The only question here is as to the jurisdiction, the defendant in the bill not residing in the county where it was brought. The bill asks relief and an injunction. In Dew vs. Hamilton, 23 Ga. Reports, this Court held, that the jurisdiction was good in just such a case, for the injunction. It had frequently been ruled before, that it was not good for relief. We think in this case, the bill ought to have been retained for the injunction, but not for the relief. As the Court dismissed it altogether, the judgment must be reversed.
Judgment reversed